Citation Nr: 1632741	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral calluses and bunions in the feet, painful (bilateral callus disability).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, and from September 1990 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, continued to deny service connection for a bilateral callus disability and for hypertension, finding that new and material evidence had not been submitted in support of the claims.  

The Board observes that the Veteran's April 2009 notice of disagreement indicated that he also wished to initiate an appeal of a denied claim for service connection for posttraumatic stress disorder (PTSD).  In a July 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective July 9, 2007.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for PTSD no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although the Veteran indicated that he did not want a Board hearing in his July 2011 VA Form 9, in a June 2013 statement, the Veteran requested a Board videoconference hearing.  Based on a review of the record, the RO has not attempted to schedule the requested Board videoconference hearing.  In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904(a)(3).  Therefore, the Board must remand the Veteran's claim so that this matter may be addressed prior to any appellate review.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should take appropriate steps to schedule the Veteran for a Board hearing live by videoconference before a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file.  

2.	After the hearing is conducted, or if the Veteran either withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

